ADVISORY ACTION
This advisory action is written in response to the Applicant’s after-final submission dated 7/19/22. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Examiner’s findings are as follows:
The Examiner was persuaded by the Applicant’s arguments pertaining to the outstanding notice under §112(f) and corresponding rejection under §112(b). (Remarks pp. 7-9.) Accordingly, this notice and corresponding rejection are withdrawn.
The Examiner notes that the Applicant’s proposed amendment to claim 4 would overcome the outstanding rejection under §112(a).
Further search and consideration would be required before a determination with respect to allowability over the prior art could be made.

/Vincent Gonzales/
Primary Examiner, 2124